Citation Nr: 1542208	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO. 05-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board adjudicated this appeal, among others, in a 2009 decision. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In a January 2011 decision, the Court vacated and remanded that portion of the 2009 Board decision pertaining to the peripheral neuropathy claim. The Board again denied the appeal as to the peripheral neuropathy issue, among others, in a May 2013 decision and the Veteran appealed that decision to the Court. In a November 2014 decision, the Court determined that the Veteran had abandoned his appeal of the Agency or Original Jurisdiction (AOJ) denial of special pension compensation and the Court affirmed the May 2013 Board decision as to a U.S.C.A. section 1151 claim and as to entitlement to service connection for alcohol dependence. The Court vacated and remanded that portion of the Board decision that denied entitlement to service connection for peripheral neuropathy of the right lower extremity. 

In May 2015, the Board remanded the case for further development and it is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims, so the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, the earlier remand required the following:

If the examiner determines that the Veteran's peripheral neuropathy of the right lower extremity was not caused by exposure to Agent Orange during active service, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right lower extremity was otherwise caused by his active service or had onset during his active service. A complete rationale must be provided for any conclusion reached.

(emphasis added) The examiner, however, determined that the Veteran's peripheral neuropathy of the right lower extremity was not caused by exposure to Agent Orange and did not provide the required opinion as to other possible in-service causes. The rationales provided by the examiner explained only the basis for concluding that the Veteran's peripheral neuropathy was not presumptively caused by his service. The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall, 11 Vet. App. at 271. The record does not demonstrate substantial compliance with the earlier remand. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial, not strict, compliance with the terms of the Board's engagement letter would be required). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2015 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right lower extremity was caused by his active service or had onset during his active service, unrelated to the Veteran's exposure to Agent Orange. A complete rationale must be provided for any conclusion reached.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed and adequately documented, and any other development that may be warranted based on any additional information or evidence received is completed, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


